Case 1:17-cv-01962-PAB-KMT Document 95 Filed 08/20/19 USDC Colorado Page 1 of 30




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                               Chief Judge Philip A. Brimmer

   Civil Action No. 17-cv-01962-PAB-KMT

   JOHN DOE,

           Plaintiff,

   v.

   UNIVERSITY OF DENVER,
   UNIVERSITY OF DENVER BOARD OF TRUSTEES,
   REBECCA CHOPP, individually and as agent for University of Denver,
   KRISTIN OLSON, individually and as agent for University of Denver,
   JEAN McALLISTER, individually and as agent for University of Denver,
   SIRI SLATER, individually and as agent for University of Denver, and
   ERIC BUTLER, individually and as agent for University of Denver,

        Defendants.
   _____________________________________________________________________

                                   ORDER
   _____________________________________________________________________

           This matter is before the Court on Plaintiff John Doe’s Motion for Partial

   Summary Judgment [Docket No. 70], Defendants’ Motion for Summary Judgment

   [Docket No. 71], Defendants’ Unopposed Motion for Leave to Submit Supplemental

   Authority [Docket No. 93], and Plaintiff’s Motion for Leave to Submit Supplemental

   Authority [Docket No. 94]. The Court has jurisdiction under 28 U.S.C. §§ 1331 and

   1367.

   I. BACKGROUND1

           Plaintiff John Doe enrolled as an undergraduate student at the University of

           1
          The following facts are undisputed unless otherwise noted. The magistrate
   judge previously granted plaintiff permission to proceed under the pseudonym “John
   Doe” for purposes of this lawsuit. Docket No. 7. Additionally, this order will refer to the
   complainant as “Jane Roe.”
Case 1:17-cv-01962-PAB-KMT Document 95 Filed 08/20/19 USDC Colorado Page 2 of 30




   Denver (“DU”), a private, not-for-profit university, in the fall of 2015. Docket No. 71 at 2,

   ¶¶ 1-2. On March 24, 2016, a DU resident assistant gave notice to DU’s Office of Title

   IX that, on March 5, 2016, plaintiff subjected Jane Roe to non-consensual sexual

   contact. Id. at 3, ¶ 4. Ms. Roe had visited a hospital on or around March 8, 2016 to

   obtain a forensic examination from a sexual assault nurse examiner (“SANE”). Id. at 3,

   ¶ 5. DU’s then-Title IX coordinator, Jean McAllister, sent Ms. Roe an email on March

   24, 2016 stating, “I understand that you have experienced a sexual assault by another

   DU student. I am very sorry that you had to deal with that experience.” Docket No. 70

   at 5, ¶ 30. Ms. McAllister met with Ms. Roe on April 4, 2016 to discuss the resources

   available to her and her options for reporting. Docket No. 71 at 3, ¶ 6; Docket No. 71-4

   at 2. Ms. Roe requested a formal investigation on or around April 11, 2016. Docket

   No. 71 at 3, ¶ 7.

          An investigation commenced on April 22, 2016, led by Office of Equal

   Opportunity (“OEO”) investigators Eric Butler and Siri Slater. Id., ¶ 8. On April 29,

   2016, Ms. McAllister sent plaintiff a letter stating that “a DU student has reported

   concerns that you may have engaged in violations of University Policies related to non-

   consensual sexual contact.” Docket No. 70 at 5, ¶ 33; Docket No. 71 at 4, ¶ 11. T he

   letter informed plaintiff of his rights and attached a list of resources available to him.

   Docket No. 71 at 4, ¶ 11. The list of resources included counseling services and the

   University chaplain.2 Id. The next week Ms. McAllister met with plaintiff for an



          2
          Plaintiff denies that the letter contained “respondent-specific” resources. Docket
   No. 80 at 3, ¶ 11. He does not, however, deny that the list of resources included
   counseling services and the University chaplain. Id.

                                                 2
Case 1:17-cv-01962-PAB-KMT Document 95 Filed 08/20/19 USDC Colorado Page 3 of 30




   informational meeting. Id., ¶ 12. Ms. McAllister again informed plaintiff of resources

   available to him as the respondent. 3 Id.

          Between May 2 and June 1, 2016, Mr. Butler and Ms. Slater interviewed eleven

   witnesses identified by Ms. Roe. Docket No. 70 at 6, ¶ 39. None of these witnesses

   were present immediately before or immediately after the incident. Id., ¶ 40. Plaintiff

   and Ms. Roe were also interviewed. Id., ¶ 39.

          On May 23, 2016, Mr. Butler emailed plaintiff to inform him that the investigators

   anticipated finishing interviews that week and asked plaintiff if he had any other

   information he would like considered. Docket No. 71 at 6, ¶ 26. T he investigators

   issued a preliminary report to plaintiff on June 7, 2016. Id. at 7, ¶ 29. Plaintiff and Ms.

   Roe were given until June 22, 2016 to review the preliminary report and to submit

   additional information. Id., ¶ 31. Plaintiff responded that he had no additional

   information, but was disappointed that the investigators did not interview any of the five

   people he had listed in his interview statement [Docket No. 71-24]. Id., ¶ 33; Docket

   No. 71-10 at 2. Ms. Slater responded that two of the individuals he sought to have

   interviewed – his mother and his lawyer – were not appropriate to be interviewed

   because they were “identified as [plaintiff’s] support people and ha[d] been privy to all

   the communications that ha[d] taken place during this case.” Docket No. 71 at 8, ¶ 36;

   Docket No. 71-11 at 4. Ms. Slater stated that the other tw o individuals were not

   interviewed because the investigators “did not find that they could give us any more

   relevant information than [the investigators] already had and chose not to bring them

          3
          Defendant again denies that McAllister provided plaintiff “respondent-specific”
   resources. Docket No. 80 at 3, ¶ 12.

                                                3
Case 1:17-cv-01962-PAB-KMT Document 95 Filed 08/20/19 USDC Colorado Page 4 of 30




   into this.” Docket No. 71-10 at 2. The investigators agreed to interview plaintiff’s

   psychologist, Dr. Mary Bricker. Docket No. 71 at 8, ¶ 37. On July 18, 2016, the

   investigators made the amended preliminary report available for plaintiff to review. Id.

   at 9, ¶ 39. Plaintiff requested no changes.4 Id., ¶ 40.

          On August 16, 2016, Mr. Butler informed plaintiff that the investigators found it

   “more likely than not that [plaintiff] engaged in non-consensual sexual contact with [Ms.

   Roe] in her residence hall bedroom on the morning of March 5, 2016.” Id., ¶ 41. Kristin

   Olson, DU’s Director of Student Conduct, sent a letter to plaintif f on August 18, 2016

   stating that, because the OEO found him responsible for violating DU’s non-consensual

   sexual contact policy, an Outcome Council would be convened. Id. at 10, ¶ 43. The

   letter identified the members of the Outcome Council – Ms. Olson, Molly Hooker, and

   either Ryan Buller or Matthew Rutherford – and informed plaintiff that he “could object

   to the participation of a member of the Outcome Council based on a demonstrable

   significant bias.” Id. There is no allegation that plaintiff objected. The Outcome

   Council convened on August 22, 2016, id. at ¶ 45, and determined that, due to the

   nature and severity of plaintiff’s actions, dismissal from DU was the “only reasonable

   outcome.” Id. Plaintiff was informed of this decision by telephone and by letter on

   August 23, 2016. Id. at 11, ¶ 46.

          Plaintiff appealed this decision on August 30, 2016. Id. at 11, ¶ 47. He argued

   that the investigation contained “procedural errors so substantial that it greatly impacted



          4
          Plaintiff states that, while he did not request any changes be made, he also
   expressed to the investigators that he felt the investigation had not been fair to him.
   Docket No. 80 at 6, ¶ 40.

                                                4
Case 1:17-cv-01962-PAB-KMT Document 95 Filed 08/20/19 USDC Colorado Page 5 of 30




   the findings, responsibility determination, and/or the ultimate outcomes” and that “[t]he

   outcomes imposed [were] substantially disproportionate to the severity of the violation.”

   Docket No. 71-15 at 2. On September 1, 2016, DU’s Associate Provost of Graduate

   Studies, Barbara Wilcots, sent plaintiff a letter informing him that his appeal was denied

   and providing the reasons for the denial. Docket No. 71 at 11, ¶ 48; Docket No. 71-16

   at 4. The letter stated that this was “a final decision, with no further route of appeal.”

   Id.5

          Plaintiff filed this lawsuit on August 15, 2017. Docket No. 3. He asserts claims

   for (1) violation of his rights under Title IX of the Education Amendments of 1972,

   20 U.S.C. § 1681 et seq.; (2) violation of his procedural due process rights under the

   Fourteenth Amendment of the U.S. Constitution pursuant to 42 U.S.C. § 1983; (3)

   breach of contract; (4) breach of the covenant of good faith and fair dealing; (5)

   promissory estoppel; and (6) negligence. Docket No. 3 at 46-59.

          On November 16, 2018, plaintiff filed a motion for partial summary judgment on

   his Title IX claim. Docket No. 70. The same day defendants filed a motion for



          5
             The parties dispute whether defendants Rebecca Chopp, the Chancellor of DU,
   and Ms. McAllister had any input into the outcome of plaintiff’s investigation.
   Defendants contend that Chancellor Chopp had no inv olvement in plaintiff’s
   investigation, outcome determination, or appeal. Docket No. 71 at 11, ¶ 49. Plaintif f
   disagrees, stating that the testimony cited by defendants to support the allegation “does
   not support [their] contention that Chancellor Chopp had no inv olvement in [plaintiff’s]
   case.” Docket No. 80 at 7, ¶ 49. Plaintiff puts forth no evidence, however, that
   Chancellor Chopp had any involvement in plaintiff’s case. Moreover, plaintiff asserts
   that Ms. McAllister “provided no input into the outcome of [plaintiff’s] investigation.”
   Docket No. 71 at 11, ¶ 50. Defendant counters that Ms. McAllister “influenced the
   outcome of [plaintiff’s] investigation when she failed to disclose Roe’s retaliatory motive
   for filing the complain against [plaintiff] to the Investigators. Docket No. 80 at 7, ¶ 50.
   This allegation is discussed below.

                                                 5
Case 1:17-cv-01962-PAB-KMT Document 95 Filed 08/20/19 USDC Colorado Page 6 of 30




   summary judgment on all claims. Docket No. 71. On March 5, 2019, defendants filed a

   motion for leave to submit supplemental authority. Docket No. 93. Plaintiff filed a

   motion for leave to submit supplemental authority on June 22, 2019. Docket No. 94.

   II. LEGAL STANDARD

            Summary judgment is warranted under Federal Rule of Civil Procedure 56 when

   the “movant shows that there is no genuine dispute as to any material fact and the

   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Anderson

   v. Liberty Lobby, Inc., 477 U.S. 242, 248-50 (1986). A disputed f act is “material” if

   under the relevant substantive law it is essential to proper disposition of the claim.

   Wright v. Abbott Labs., Inc., 259 F.3d 1226, 1231-32 (10th Cir. 2001). Only disputes

   over material facts can create a genuine issue for trial and preclude summary

   judgment. Faustin v. City & Cty. of Denver, 423 F.3d 1192, 1198 (10th Cir. 2005). An

   issue is “genuine” if the evidence is such that it might lead a reasonable jury to return a

   verdict for the nonmoving party. Allen v. Muskogee, 119 F.3d 837, 839 (10th Cir.

   1997).

            Where “the moving party does not bear the ultimate burden of persuasion at trial,

   it may satisfy its burden at the summary judgment stage by identifying a lack of

   evidence for the nonmovant on an essential element of the nonmovant’s claim.”

   Bausman v. Interstate Brands Corp., 252 F.3d 1111, 1115 (10th Cir. 2001) (internal

   quotation marks omitted) (quoting Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 671

   (10th Cir. 1998)). “Once the moving party meets this burden, the burden shifts to the

   nonmoving party to demonstrate a genuine issue for trial on a material matter.”



                                                6
Case 1:17-cv-01962-PAB-KMT Document 95 Filed 08/20/19 USDC Colorado Page 7 of 30




   Concrete Works of Colo., Inc. v. City & Cty. of Denver, 36 F.3d 1513, 1518 (10th Cir.

   1994). The nonmoving party may not rest solely on the allegations in the pleadings, but

   instead must designate “specific facts showing that there is a genuine issue for trial.”

   Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986) (internal quotation marks omitted).

   “To avoid summary judgment, the nonmovant must establish, at a minimum, an

   inference of the presence of each element essential to the case.” Bausman, 252 F.3d

   at 1115. When considering a motion for summary judgment, a court must view the

   evidence in the light most favorable to the non-moving party. Id. However, where, as

   here, there are cross motions for summary judgment, the reasonable inferences drawn

   from affidavits, attached exhibits, and depositions are rendered in the light most

   favorable to the non-prevailing party. Jacklovich v. Simmons, 392 F.3d 420, 425 (10th

   Cir. 2004). Furthermore, “[w]hen the parties file cross motions for summary judgment,

   we are entitled to assume that no evidence needs to be considered other than that f iled

   by the parties, but summary judgment is nevertheless inappropriate if disputes remain

   as to material facts.” Atlantic Richfield Co. v. Farm Credit Bank of Wichita, 226 F.3d

   1138, 1148 (10th Cir. 2000) (internal quotation marks omitted).

   III. ANALYSIS

          Each party argues that it is entitled to summary judgment on plaintiff’s Title IX

   claim. See Docket No. 70 at 11; Docket No. 71 at 12. Def endants also argue that they

   are entitled to summary judgment on plaintiff’s Fourteenth Amendment claim and his

   state law claims. Docket No. 71 at 17-18.




                                                7
Case 1:17-cv-01962-PAB-KMT Document 95 Filed 08/20/19 USDC Colorado Page 8 of 30




          A. Title IX Claim

          Plaintiff argues that he is entitled to summary judgment on his Title IX claim

   because the decision finding him responsible for non-consensual sexual contact was an

   “erroneous outcome” that was motivated by defendants’ gender bias against him.

   Docket No. 70 at 14. Defendants argue that summary judgment is warranted in their

   favor because “the undisputed facts show[] there is no evidence that sexual bias was a

   motivating factor behind DU’s investigation of [plaintiff] and its determination that he

   violated campus policy.” Docket No. 71 at 13. Because each party raises substantially

   the same arguments in its motion for summary judgment and its response to the

   opposing party’s motion for summary judgment, the Court will address the cross-

   motions together.6

          Title IX of the Civil Rights Act states that “[n]o person in the United States shall,

   on the basis of sex, be excluded from participation in, be denied the benefits of, or be

   subjected to discrimination under any education program or activity receiving Federal

   financial assistance.” 20 U.S.C. § 1681(a). In Yusuf v. Vassar College, 35 F.3d 709

   (2d Cir. 1994), the seminal case addressing Title IX claims based on the imposition of

   university discipline, the Second Circuit identified two categories of claims brought by

   “[p]laintiffs attacking a university disciplinary proceeding on grounds of gender bias”: (1)

   claims of “erroneous outcome,” where the plaintiff alleges that he or she “was innocent

          6
           Plaintiff filed a motion to submit supplemental authority [Docket No. 94] and
   asks the Court to consider a recent decision from another district. Although plaintiff
   provided a copy of the document to the Court, it is unclear from the Court’s review that
   this decision is intended to be publicly accessible, as it is not available on online
   databases and the issuing court’s public CM/ECF docket. For this reason, the Court
   denies plaintiff’s motion to submit supplemental authority.

                                                 8
Case 1:17-cv-01962-PAB-KMT Document 95 Filed 08/20/19 USDC Colorado Page 9 of 30




   and wrongfully found to have committed an offense”; and (2) claims of “selective

   enforcement,” where the plaintiff “asserts that, regardless of the student’s guilt or

   innocence, the severity of the penalty and/or the decision to initiate the proceeding was

   affected by the student’s gender.” Id. at 715; see also Doe v. Univ. of Colo., 255 F.

   Supp. 3d 1064, 1073-74 (D. Colo. 2017) (recognizing “erroneous outcome” and

   “selective enforcement” theories set forth in Yusuf).7 Under either theory, the plaintiff

   must show that “gender [was] a motivating factor in the decision to discipline.” Yusuf,

   35 F.3d at 715; see also Doe v. Univ. of Colo., Boulder, 255 F. Supp. 3d at 1074

   (“While some of the elements of the claims are different under these theories, both

   require that a Plaintiff show that gender bias was a source of the deprivation.” (internal

   quotation marks omitted)).

          Plaintiff asserts a Title IX claim under the “erroneous outcome” theory. See

   Docket No. 70 at 11. A plaintiff may demonstrate that sexual bias was a motivating

   factor behind an erroneous outcome through evidence such as “statements by

   members of the disciplinary tribunal, statements by pertinent university officials, or

   patterns of decision-making that also tend to show the influence of gender.” Yusuf, 35

   F.3d at 715; see also Ruff v. Bd. of Regents of Univ. of N.M., 272 F. Supp. 3d 1289,

   1299 (D.N.M. 2017); Doe v. Trustees of Boston College, 2016 WL 5799297, at *24 (D.

          7
            Courts have recognized two additional theories of liability under Title IX, which
   plaintiff does not assert in this case: (1) “deliberate indifference,” under which a plaintiff
   must “demonstrate that an official of the institution who had authority to institute
   corrective measures had actual notice of, and was deliberately indifferent to, the
   misconduct”; and (2) “archaic assumptions,” which “has been applied where plaintiffs
   seek equal athletic opportunities” and “finds discriminatory intent in actions resulting
   from classifications based upon archaic assumptions.” Mallory v. Ohio Univ., 76 F.
   App’x 634, 638-39 (6th Cir. 2003) (unpublished).

                                                 9
Case 1:17-cv-01962-PAB-KMT Document 95 Filed 08/20/19 USDC Colorado Page 10 of 30




   Mass. Oct. 4, 2016), aff’d in part, vacated in part on other grounds, and remanded in

   892 F.3d 67 (1st Cir. 2018) (discussing types of evidence demonstrating gender bias at

   the summary judgment stage). Plaintiff argues that he is entitled to summary judgment

   on his Title IX claim because “the totality of the circumstances leads to the conclusion

   that DU’s erroneous decision finding [plaintiff] responsible for non-consensual sexual

   contact was motivated by a gender bias against male students.” Docket No. 70 at 24-

   25. Defendants argue that plaintiff has failed to present any evidence showing that

   sexual bias was a motivating factor behind DU’s investigation and expulsion of plaintiff.

   Docket No. 71 at 13.

          Plaintiff argues that five categories of evidence support the entry of summary

   judgment in his favor on his Title IX claim. See Docket No. 70 at 15-24. Considering

   plaintiff’s evidence as a whole, the Court finds that it does not demonstrate a genuine

   issue of fact as to whether sexual bias was a motivating factor behind DU’s decision to

   discipline plaintiff. To prevail on his Title IX claims, “it would not be enough for [plaintiff]

   to convince a jury that [Roe] received more favorable treatment from [DU] than he did;

   he would have to prove that the disparity in treatment was due to his gender, rather

   than his status as a student accused of sexual misconduct.” King v. DePauw Univ.,

   2014 WL 4197507, at *10 (S.D. Ind. Aug. 22, 2014). Simply put, plaintiff has failed to

   present any evidence that defendants’ actions were motivated by sex-based

   discrimination or a bias against male students. The Court addresses each of plaintiff’s

   arguments in turn.

                 1. The hiring of Chancellor Chopp and Ms. McAllister

          Plaintiff first argues that DU’s hiring of Chancellor Chopp in 2014 and Ms.

                                                 10
Case 1:17-cv-01962-PAB-KMT Document 95 Filed 08/20/19 USDC Colorado Page 11 of 30




   McAllister in 2015 “led to a more aggressive handling of sexual misconduct complaints

   against male students at DU.” Docket No. 70 at 15. He cites Ms. McAllister’s and

   Chancellor Chopp’s work histories, highlighting Ms. McAllister’s experience working with

   victims of sexual assault, sexual abuse, and domestic violence and Chancellor Chopp’s

   tenure as president of a different university, during which time the university received

   criticism for its handling of sexual misconduct allegations. Id. at 16. Beyond noting this

   experience, however, plaintiff makes no argument that either defendant’s prior work

   history demonstrates an anti-male bias. See id. at 15-16.

          The hiring of Chancellor Chopp and Ms. McAllister does not demonstrate a bias

   against male students.8 Although plaintiff argues that these hirings “led to a more

   aggressive handling of sexual misconduct complaints against male students at DU,”

   plaintiff fails to provide any evidence that male students were targeted by defendants in

   the adjudication of sexual misconduct allegations. Plaintiff does not show that any

   purported increase in time, resources, or money spent addressing sexual misconduct

   was directed only at allegations against male students or allege that any policy change

   at DU applied to investigations in which male students only were accused of sexual

   misconduct. His argument suggests only a more serious handling of sexual misconduct

   allegations in general. The purported “more aggressive handling of sexual misconduct

   complaints” does not support a finding of gender bias, and plaintiff has not



          8
          As a preliminary matter, the Court finds that plaintiff has failed to create a
   genuine dispute of fact as to whether Chancellor Chopp had any meaningful
   involvement in the investigation. See Docket No. 80 at 7, ¶ 49 (stating that the cited
   testimony does not support defendants’ contention that Chancellor Chopp had no
   involvement in the case, but citing no supporting evidence).

                                               11
Case 1:17-cv-01962-PAB-KMT Document 95 Filed 08/20/19 USDC Colorado Page 12 of 30




   demonstrated that the more aggressive policy disparately affects complaints filed

   against men. See Doe v. Univ. of Colo., 255 F. Supp. 3d at 1078 (quoting King, 2014

   WL 4197507, at *10) (stating that universities are “not responsible for the gender

   makeup of those who are accused by other students of sexual misconduct.”).

          Further, plaintiff has failed to demonstrate why Chancellor Chopp’s experience

   as president of a university that was criticized for its handling of sexual misconduct

   allegations or why Ms. McAllister’s experience working with victims of sexual assault

   and domestic violence evidences an anti-male bias. “[T]he fact that [an individual] has

   experience working with survivors of domestic violence does not establish that she

   harbors pro-female biases.” Doe v. Univ. of Denver, 2018 WL 1304530, at *11.

   Neither does experience working with victims of sexual assault or prior experience

   handling Title IX claims. Plaintiff’s arguments are without merit.

                 2. Ms. McAllister’s emails regarding the investigation

          Next, plaintiff contends that Ms. McAllister demonstrated a gender bias because

   she “presumed [plaintiff] responsible” and “demonstrated her partiality towards Ms. Roe

   from the outset.” Docket No. 70 at 16. Specif ically, plaintiff points to Ms. McAllister’s

   email sent about Ms. Roe in which she stated that Ms. Roe “ha[d] been sexually

   assaulted,” Docket No. 70-13 at 2, as well as Ms. McAllister’s email to Ms. Roe at the

   beginning of the investigation, in which she stated, “I understand that you experienced a

   sexual assault by another DU student. I am very sorry that you have had to deal with

   that experience.” Docket No. 70-14 at 2. In addition, plaintif f references Ms.

   McAllister’s “routine[] use[]” of the terms “survivor” and “victim” in her correspondence

   related to plaintiff’s investigation as well as in training materials. Docket No. 70 at 17.

                                                12
Case 1:17-cv-01962-PAB-KMT Document 95 Filed 08/20/19 USDC Colorado Page 13 of 30




   Plaintiff claims that these emails demonstrate Ms. McAllister’s gender bias.9

          Plaintiff has set forth no argument demonstrating why Ms. McAllister’s emails

   indicate a bias against male students and has presented no legal basis supporting an

   inference that Ms. McAllister’s emails were motivated by gender bias. In fact, Ms.

   McAllister used this same language expressing sympathy and support in an email sent

   to a male Title IX complainant. See Docket No. 81-2 at 2. Thus, plaintiff’s argument

   that Ms. McAllister’s email offering support to Ms. Roe evinces a gender bias fails. See

   Doe v. Univ. of Denver, 2018 WL 1304530, at *10 (rejecting idea that encouraging the

   reporting of sexual assault and offering support to complainants is inherently

   discriminatory).

          To the extent that plaintiff argues Ms. McAllister presumed that Ms. Roe was

   telling the truth, “a belief that complainants tell the truth does not reflect gender bias

   because males can also be victims of sexual assault.” Doe v. Colgate Univ., 2017 WL

   4990629, at *15 (N.D.N.Y. Oct. 31, 2017), aff’d, 760 F. App’x 22 (2d Cir. 2019)

   (unpublished). Further, use of the terms “victim” and “survivor” do not demonstrate a

   gender bias. See Doe v. Columbia Coll. Chi., 299 F. Supp. 3d 939, 955-56 (N.D. Ill.


          9
            Plaintiff also argues that Ms. McAllister made “blatantly false statements” under
   oath when she stated that plaintiff’s mother had been present at her meeting with
   plaintiff although, in reality, Ms. McAllister and plaintiff’s mother never met. For this
   reason, plaintiff argues, the Court should view the entirety of Ms. McAllister’s testimony
   with doubt. Docket No. 70 at 17-18. In her deposition, Ms. McAllister did conf irm that
   she had “100 percent vivid memory” of plaintiff’s mother being present at the meeting
   and had “absolute recollection that she came as [plaintiff’s] support person.” Docket
   No. 70-2 at 19, 150:5-19; 20, 191:21-24. W hen informed that plaintiff’s mother never
   attended a meeting, Ms. McAllister testified that she “may have been mistaken” and
   “could be wrong” because she “did not review [her] notes.” Docket No. 81-12 at 9,
   275:13-21. The Court does not find that Ms. McAllister made such “blatantly false
   statements” so as to discredit the entirety of her deposition testimony.

                                                13
Case 1:17-cv-01962-PAB-KMT Document 95 Filed 08/20/19 USDC Colorado Page 14 of 30




   2017) (“[I]f anything, the use of the word ‘victim’ . . . creates a bias in favor of those who

   complain of sexual assault, not in favor of females specifically.”). Even if Ms.

   McAllister’s emails demonstrate a bias in favor of complainants of sexual assault, they

   do not demonstrate a bias in favor of women over men. The Court has previously

   determined that such a bias is not inherently discriminatory. See Doe v. Univ. of

   Denver, 2018 WL 1304530, at *10 (citing Bleiler v. Coll. of Holy Cross, 2013 WL

   4714340, at *12 (D. Mass. Aug. 26, 2013) (“[E]ven assuming that DU’s Title IX training

   materials and resources indicate preferential treatment of complainants, such evidence

   does not, standing alone, support an inference of gender bias.”)). Plaintiff has failed to

   demonstrate that, based on Ms. McAllister’s emails, defendants harbored an anti-male

   bias against him. As such, the Court finds that no genuine issue of material fact exists

   indicating that the emails demonstrate a gender bias.

                 3. The Title IX investigation

          Third, plaintiff asserts that the investigation process as a whole demonstrates

   defendants’ gender bias against male respondents. See Docket No. 70 at 18. Plaintiff

   presents a substantial number of arguments purporting to demonstrate defendants’

   gender bias in the investigation itself. He first claims the investigators demonstrated a

   bias when they interviewed eleven witnesses identified by Ms. Roe, but only one of the

   five witnesses identified by plaintiff, id. at 20, and argues that his witness, Dr. Bricker,

   was given only a cursory interview and was misquoted in the summary report. Id. at 21.

   Next, plaintiff states that the fact that the investigators accepted and considered an

   incomplete SANE examination report and allowed Ms. Roe to choose which parts of the



                                                 14
Case 1:17-cv-01962-PAB-KMT Document 95 Filed 08/20/19 USDC Colorado Page 15 of 30




   report were disclosed demonstrates a gender bias. Id. at 19. Second, plaintiff argues

   that Ms. McAllister failed to report information to the investigators regarding Ms. Roe’s

   potential motivation for filing the complaint and argues that investigators failed to

   investigate plaintiff’s claims that Ms. Roe had threatened him with a gun. Id. at 19, 21.

   Third, plaintiff argues that DU’s investigation and sanctions process is biased against

   men because “every male student found responsible for non-consensual sexual contact

   between June 2015 and February 2017 was expelled.” Id. at 22. Finally, plaintiff

   argues that the investigation demonstrates an anti-male bias because the investigators

   erroneously stated that six students corroborated Ms. Roe’s allegation that she woke up

   to plaintiff fondling her, when only three students actually corroborated this allegation.

   Id. at 23.

          What plaintiff fails to establish, however, is a connection between any of these

   perceived flaws in the investigation and an anti-male bias on the part of defendants.

   Without this causal connection, plaintiff cannot prevail. See Haley v. Virginia Com.

   Univ., 948 F. Supp. 573, 578 (E.D. Va. 1996) (“[I]t is not suf ficient for [the plaintiff] to

   prevail on his Title IX claim for him to prove that the finding of his guilt or his allegedly

   severe punishment resulted from procedurally or otherwise flawed proceedings.

   Rather, he must show a causal connection between the allegedly flawed outcome and

   the alleged gender bias.”). The Court will address each of plaintiff’s arguments

   regarding perceived flaws in the investigation.

                         a. Witnesses interviewed

          Although plaintiff argues a gender bias is shown by the investigators’ failure to



                                                  15
Case 1:17-cv-01962-PAB-KMT Document 95 Filed 08/20/19 USDC Colorado Page 16 of 30




   interview four of the five witnesses he proffered, two of the requested interviewees were

   his mother and his attorney, who the investigators deemed inappropriate to interview for

   the investigation, and two were deemed to not have relevant information. See Docket

   No. 71-11 at 4; Docket No. 71-10 at 2. Once again, plaintiff fails to demonstrate that

   the investigators did not interview his witnesses because of an anti-male bias. Further,

   to the extent that plaintiff argues that Dr. Bricker was misrepresented in the witness

   report, the Court finds this argument unpersuasive. Plaintiff argues that Dr. Bricker

   referred to Ms. Roe as a “young woman” during her interview with investigators, but

   states that Ms. Slater misrepresented this statement in the interview summary by

   quoting Dr. Bricker as having referred to Ms. Roe as a “girl.” Docket No. 70 at 20.

   Plaintiff argues this misrepresentation “suggest[s] that [Roe] was young, naive, ‘more

   vulnerable and powerless,” and that “this choice of language perpetuated DU’s

   presumption that [plaintiff] was the male aggressor.” Id. The Court finds that the

   interchanging of the words “young woman” and “girl” is so insignificant that it cannot

   demonstrate a gender bias. See Haley, 948 F. Supp. at 578. Further, Ms. Slater

   testified that she could not remember why she used the word “girl,” but stated it could

   have been because it would have been quicker to type out. Docket No. 81-17 at 11,

   237:4-23. There is no indication that Ms. Slater’s use of the word “girl” in her summary

   was in any way discriminatory or had any effect on the outcome of the investigation.

   The Court finds that this is insufficient evidence of gender bias by defendants.

                        b. SANE report

          As to the investigators’ reliance on an incomplete SANE report and their failure



                                               16
Case 1:17-cv-01962-PAB-KMT Document 95 Filed 08/20/19 USDC Colorado Page 17 of 30




   to request a full report, plaintiff sets forth no argument that the extent to which the

   SANE report was used during the investigation somehow presents an inference of

   gender bias to support his Title IX claim. See Docket No. 70 at 19. Ms. McAllister

   stated that it is the generally understood best practice to not request the full SANE

   report from the complainant, as the full reports contain private information, including

   protected medical information and photographs, which the Title IX office is then

   required to show to the respondent. Docket No. 81-12 at 10, 289:20-290:16. T hus, not

   only is there no evidence of a gender bias, there is a reasonable explanation for the

   investigators’ failure to request a full SANE report. Plaintiff has not provided sufficient

   evidence to establish that the use of the SANE report creates an inference of gender

   bias.

                        c. Roe’s motivation

           Plaintiff also argues defendants demonstrated a bias when Ms. McAllister did not

   report to the investigators Ms. Roe’s statement that she chose to report the misconduct

   because plaintiff had been “having conversations with other people about what

   occurred and how it was not a sexual assault.” Docket No. 70 at 4, ¶ 25. Further,

   plaintiff contends that “the Investigators learned that Ms. Roe had threatened [plaintif f]

   with a metaphorical gun and ‘one bullet and perfect aim,’” id. at 21-22, and that gender

   bias is evident because the investigators “did not perform an investigation to determine

   whether Roe had a real gun.” Docket No. 70 at 22. He argues that “[h]ad the roles

   been reversed and [plaintiff], a male student, made a threatening gesture toward [Ms.]

   Roe, a female student, claiming he had a gun and ‘perfect aim,’ there is no question

   that DU would have taken this threat seriously and at a minimum, investigated the

                                                17
Case 1:17-cv-01962-PAB-KMT Document 95 Filed 08/20/19 USDC Colorado Page 18 of 30




   circumstances or reported it to Campus Safety.” Id. According to plaintiff, the

   investigators’ failure to do so “reveals their innate belief, stemming from archaic

   stereotypes of differing characteristics between males and females, that a female

   cannot be an aggressor.” Id.

          The information about Ms. Roe’s conversations with other students was

   forwarded to Ms. McAllister via email by the director of plaintiff’s and Ms. Roe’s

   residence hall. Docket No. 70-11 at 2. The email concerned the reason why the

   dormitory’s resident assistant did not make a sexual assault report. Id. In her

   deposition, Ms. McAllister stated that she did not forward the email to the investigators

   because she knew that the investigators planned to interview Ms. Roe and the resident

   advisor and “trusted that they would be able to get this information from the contact

   they had with the two involved people.” Docket No. 81-12 at 10, 289:13-15. Aside f rom

   arguing that Ms. McAllister has an “innate bias against accused males,” plaintiff has set

   forth no argument why this demonstrates gender bias. The failure to forward this email

   to the investigators is insufficient evidence of Ms. McAllister’s gender bias. “A plaintiff

   must be able to adduce substantial evidence to support his contentions; a mere iota of

   evidence, followed by conclusory allegations of discriminatory intent, will not suffice.”

   Haley, 948 F. Supp. at 578.

          As to the investigators’ failure to investigate purported threats made by Ms. Roe

   against plaintiff, the Final Investigative Report indicates that, on March 10, 2016, Ms.

   Roe went to speak to plaintiff about the incident. Although she expressed her concern

   to plaintiff about the effect that filing a Title IX report could have on him, she told him

   that she “felt like [she] was holding a metaphorical gun with one bullet in it.” Docket No.

                                                 18
Case 1:17-cv-01962-PAB-KMT Document 95 Filed 08/20/19 USDC Colorado Page 19 of 30




   81-1 at 14. Plaintiff states that Ms. Roe “said that she had a gun with one bullet in her

   hand with perfect aim. That conversation was what she could say and what she had

   the power was [sic].” Id. at 18.

          Beyond plaintiff’s speculative argument regarding the investigators’ “innate

   belief[s]” regarding whether women can be aggressors, plaintiff has failed to

   demonstrate why it was the duty of the Title IX investigators, who were tasked with

   investigating whether non-consensual sexual contact occurred, to investigate whether

   Ms. Roe “had a real gun” instead of a “metaphorical gun.” Moreover, to the extent that

   plaintiff argues the investigators failed to look into plaintiff’s statement about the gun

   and whether this evidenced retaliation, this information is included in the final report,

   which indicates it was considered. See Docket No. 71-4 at 14, 18; see also Doe v.

   Univ. of Denver, 2018 WL 1304530, at *11 (“That the investigators ultimately found Ms.

   Doe’s story to be more credible does not demonstrate that they ‘failed to consider’

   exculpatory information,” as the information was included in the final report). Plaintiff

   has failed to demonstrate that any failure to investigate was the result of gender bias

   and not the fact that such an investigation would be outside of the Title IX investigators’

   scope of responsibilities.

                        d. Sanctions resulting from DU’s investigations

          Plaintiff’s argument that DU’s Title IX investigatory process is biased against

   men because all of the male students found responsible for non-consensual sexual

   contact between June 2015 and February 2017 were expelled is unavailing. If

   anything, this fact demonstrates the seriousness of the misconduct, not any bias



                                                19
Case 1:17-cv-01962-PAB-KMT Document 95 Filed 08/20/19 USDC Colorado Page 20 of 30




   against male respondents. “Absent evidence that women have received lesser

   sanctions for similar conduct,” the expulsion of male students found responsible for

   non-consensual sexual contact does not demonstrate a bias against male students.

   See Doe v. Univ. of Denver, 2018 WL 1304530, at *11 (quoting Yusuf, 35 F.3d at 715)).

                         e. Corroborating evidence

          Finally, plaintiff contends that “the biased nature of the investigation was

   reflected in the manner in which the Investigators misrepresented the testimony of

   Roe’s witnesses to manufacture evidence corroborative of Roe’s claims.” Docket No.

   70 at 23. Here, plaintiff refers to the fact that, in the final report, the investigators stated

   that six witnesses had corroborated Ms. Roe’s allegation that she woke up to plaintiff

   fondling her on the morning of March 5, 2016. See Docket No. 81-1 at 39. In fact, only

   three witnesses corroborated this statement. Docket No. 70 at 8, ¶ 57; Docket No. 81

   at 6, ¶ 57. Mr. Butler and Ms. Slater acknowledged in their depositions that this was a

   mistake made by conflating the accusations of fondling with the accusations of

   penetration. See Docket No. 70-9 at 9, 251:16-21; Docket No. 81-17 at 8, 218:12-21.

   Plaintiff, however, fails to connect this error to gender bias and does not argue that, but

   for this error, the investigators would have found him not responsible for non-

   consensual sexual contact. The Court finds that there is no genuine issue of material

   fact demonstrating that defendants’ investigation was grounded in bias favoring women

   and against men.

                 4. DU’s Title IX training materials

          Plaintiff argues that DU’s training materials “promote[] a female victim centered



                                                 20
Case 1:17-cv-01962-PAB-KMT Document 95 Filed 08/20/19 USDC Colorado Page 21 of 30




   investigation process and presumption of guilt against the male accused,” which

   contributes “to the gender biased atmosphere against male respondents.” Docket No.

   70 at 23. Specifically, plaintiff takes issue with the use of the terms “victim” and

   “survivor,” this time when used in DU’s Title IX training programs. Id. He also objects

   to the Title IX training’s focus on validating complainants’ claims, arguing that this

   practice demonstrates a bias against men. Id. Further, plaintiff notes that all of DU’s

   Title IX administrators, including Ms. McAllister, Ms. Slater, Mr. Butler, and Mr.

   Rutherford, attended “trauma informed investigative training,” which, according to

   plaintiff, is a victim-centered training about the effect that trauma may have on an

   individual’s memory of an event, which can result in inconsistencies in the

   complainant’s statement. Id. at 23-24.

          The argument regarding the use of the terms “victim” and “survivor” has already

   been rejected by the Court, and the remainder of plaintiff’s arguments are also without

   merit. Plaintiff fails to explain why the training’s “victim-centered approach” or the fact

   that some individual defendants participated in such victim-centered training

   demonstrates a bias against male students, given that men, like women, can be victims

   of sexual assault. Doe v. Colgate Univ., 2017 WL 4990629, at *15. Nor does plaintiff

   explain how a gender bias can be born out of training that instructs university officials

   that trauma may have an impact on the memory of a sexual assault victim, male or

   female. “Facially gender-neutral sexual misconduct policies . . . do not create an

   inference of gender bias.” Id. See also Yu v. Vassar Coll., 97 F. Supp. 3d 448, 478

   (S.D.N.Y. 2015) (finding that university sexual misconduct policy that was “entirely

   gender neutral” provided no evidence of gender bias). Therefore, the Court finds that

                                                21
Case 1:17-cv-01962-PAB-KMT Document 95 Filed 08/20/19 USDC Colorado Page 22 of 30




   there is no genuine issue of material fact as to whether DU’s training materials

   demonstrate an anti-male bias, and such an argument cannot support plaintiff’s motion

   for summary judgment.

                 5. The resources provided in a Title IX investigation

          Finally, plaintiff argues that “[t]he disparate nature of the support resources

   offered to female complainants in comparison to male respondents further reflects DU’s

   gender biased views.” Docket No. 70 at 24. Although plaintiff acknowledges that he

   was provided a list of resources, he takes issue with the fact that the list of available

   resources included the Center for Advocacy and Prevention and Empowerment

   (“CAPE”). Id. CAPE is a resource for victims of sexual assault. Docket No. 81 at 20;

   Docket No. 70-2 at 8, 44:13-19. Plaintiff argues this is inherently discriminatory

   because Ms. McAllister stated in her deposition that “[s]om eone who has been accused

   and is being investigated is not allowed to go to CAPE” because “[t]he services are

   dedicated to victim survivors.” Docket No. 70-2 at 8-9, 44:23-45:8; Docket No. 70 at 24.

   Plaintiff also alleges that “DU did not have any such similar program [to CAPE]

   dedicated solely to respondents in a Title IX investigation” and that “the exclusion of

   respondents, the majority of whom have been male, from the CAPE office reflect[s] the

   disparate treatment afforded female complainants and male respondents at DU.”

   Docket No. 70 at 24.

          Plaintiff cannot establish that the resources provided to the complainant and

   respondent in a Title IX investigation establish an inherent gender bias. As the Court

   held in Doe v. University of Denver, “[t]hat some of those resources were ‘complainant

   specific’ does not support an inference of gender bias.” 2018 WL 1304530, at *10. At

                                                22
Case 1:17-cv-01962-PAB-KMT Document 95 Filed 08/20/19 USDC Colorado Page 23 of 30




   best, plaintiff sets forth an argument that the resources available to a Title IX

   complainant are larger in number than those resources available to a respondent. But

   plaintiff has set forth no legitimate argument tying this purported disparity to a gender

   bias. Plaintiff’s statement that “the exclusion of respondents, the majority of whom

   have been male, from the CAPE office reflected the disparate treatment afforded

   female complainants and male respondents at DU” is unavailing. Plaintiff has not

   alleged that male complainants are not allowed to seek assistance through CAPE and

   has not argued that female respondents have been permitted to access CAPE

   resources. Plaintiff has done nothing more than demonstrate “the reality that the

   majority of complainants of sexual misconduct are female and the majority of

   respondents are male.” Doe v. Univ. of Denver, 2018 WL 1304530, at *10. See also

   Yu, 97 F. Supp. 3d at 480 (“That an alleged victim of sexual misconduct would receive

   help from a counselor cannot reasonably be seen as a marker of anti-male gender

   bias.”).

          In summary, the Court finds that plaintiff has failed to demonstrate that he is

   entitled to summary judgment on his Title IX erroneous outcome claim because he

   cannot establish that gender was a motivating factor in the disciplinary decision. Yusuf,

   35 F.3d at 715. For this same reason, plaintiff has failed to demonstrate a genuine

   issue of material fact that would preclude entering summary judgment in favor of

   defendants. As a result, defendants are entitled to summary judgment on plaintiff’s

   Title IX claim.




                                                23
Case 1:17-cv-01962-PAB-KMT Document 95 Filed 08/20/19 USDC Colorado Page 24 of 30




          B. Fourteenth Amendment Due Process Claim

          Defendants argue that they are entitled to summary judgment on plaintiff’s

   Fourteenth Amendment Due Process claim because defendants are not state actors

   and plaintiff cannot establish such a close nexus between the state and the challenged

   action so as to support a finding of state action. Docket No. 71 at 17-18.

          The Due Process Clause of the Fourteenth Amendment prohibits states from

   depriving “any person of life, liberty, or property, without due process of law.” U.S.

   Const. amend. XIV, § 1. It is well established that the Due Process Clause applies only

   to state actors. See Browns v. Mitchell, 409 F.2d 593, 594 (10th Cir. 1969) (stating that

   “[i]t is axiomatic that the due process provisions of the Fourteenth Amendment

   proscribe state action only”); see also Brentwood Academy v. Tenn. Secondary Sch.

   Athletic Ass’n, 531 U.S. 288, 295 (2001) (noting “line between state action subject to

   Fourteenth Amendment scrutiny and private conduct (however exceptionable) that is

   not”). However, courts have recognized an exception to this rule when “there is such a

   close nexus between the State and the challenged action that seemingly private

   behavior may be fairly treated as that of the State itself.” Id. (internal quotation marks

   omitted). Such a nexus may be found where (1) the “challenged activity . . . results

   from the State’s exercise of coercive power”; (2) “the State provides significant

   encouragement, either overt or covert” for the challenged activity; (3) the “private actor

   operates as a willful participant in joint activity with the State”; (4) a “nominally private

   entity . . . is controlled by an agency of the State”; (5) the private entity “has been

   delegated a public function by the State”; and (6) the private entity is “entwined with



                                                 24
Case 1:17-cv-01962-PAB-KMT Document 95 Filed 08/20/19 USDC Colorado Page 25 of 30




   governmental policies.” Id. at 296.

          Plaintiff argues that there are genuine issues of material fact, particularly

   regarding whether DU was transformed into a state actor, that preclude summary

   judgment on his § 1983 Fourteenth Amendment claim. Docket No. 80 at 16. Plaintiff’s

   claim hinges upon the Department of Education’s Office for Civil Right’s (“OCR”)

   issuance of an April 4, 2011 “Dear Colleague” letter (“DCL”). The DCL sought to

   provide “additional guidance and practical examples regarding the Title IX requirements

   as they relate to sexual violence.” Russlynn Ali, Assistant Sec’y for Civil Rights, Dear

   Colleague Letter, at 2 (Apr. 4, 2011), available at

   http://www2.ed.gov/about/offices/list/ocr/letters/colleague-201104.html (last visited

   August 20, 2019). It also identified “remedies that schools and OCR [could] use to end

   such conduct, prevent its recurrence, and address its effects.” Id. Another court in this

   district has noted that the DCL “had two major effects”: (1) “it generally signaled that

   OCR had adopted a ‘get tough’ approach, thus prompting colleges and universities to

   devote more attention to sexual assault accusations”; and (2) it “announced OCR’s view

   that school investigators should apply a preponderance-of-the-evidence standard when

   determining whether a sexual assault accusation is founded.” Doe v. Univ. of Colo.,

   Boulder, 255 F. Supp. 3d at 1067.

          Plaintiff contends that the issuance of the DCL “delegated to [DU] the traditional

   public function of the state in adjudicating sexual assault, creating a ‘close nexus

   between the state and the challenged action’ such that ostensibly private behavior ‘may

   be fairly treated as that of the state itself.’” Docket No. 80 at 18. Plaintiff’s argument is



                                                25
Case 1:17-cv-01962-PAB-KMT Document 95 Filed 08/20/19 USDC Colorado Page 26 of 30




   similar, but not identical, to the argument made in Doe v. Univ. of Denver, 2018 WL

   1304530, at *6 (finding that the DCL and its requirement that universities comply with

   Title IX to receive federal funding was not sufficiently coercive to establish a nexus

   between the state and the challenged action). Although plaintiff does not argue that the

   conditioning of federal funds on Title IX is sufficiently coercive as to constitute state

   action, he argues that the DCL “delegated to universities . . . the traditional public

   function of the state in adjudicating sexual assault,” which raises a question of whether

   defendants are state actors “in the context of campus sexual misconduct proceedings.”

   Docket No. 80 at 18.

          Despite plaintiff’s contention that the so-called delegation of state power to a

   private actor creates a sufficiently close nexus between the state and the challenged

   action, the Court finds that plaintiff is essentially making an argument under the public

   function doctrine. “[A] private entity that exercises ‘powers traditionally exclusively

   reserved to the State’ is engaged in state action.” Gallagher v. Neil Young Freedom

   Concert, 49 F.3d 1442, 1447 (10th Cir. 1995) (quoting Jackson v. Metropolitan Edison

   Co., 419 U.S. 345, 352 (1974)). Determining whether the state has delegated to a

   private party a power that is traditionally exclusively reserved to the states is “an

   arduous standard to satisfy.” Johnson v. Rodrigues, 293 F.3d 1196, 1203 (10th Cir.

   2002). It “often involves situations . . . when private parties . . . [take actions]

   considered to be equivalent to state action.” Id. “While many functions have been

   traditionally performed by governments, very few have been ‘exclusively reserved to the

   State.’” Flagg Bros., Inc. v. Brooks, 436 U.S. 149, 158 (1978).



                                                 26
Case 1:17-cv-01962-PAB-KMT Document 95 Filed 08/20/19 USDC Colorado Page 27 of 30




          Contrary to plaintiff’s assertion, the DCL did not delegate to universities the

   “traditional public function of the state in adjudicating sexual assault” and did not

   delegate to defendants an action “considered to be equivalent to state action.” Plaintiff

   has failed to establish that the DCL delegated to universities the “traditional public

   function of the state in adjudicating sexual assault” because the actions taken by DU

   here are not equivalent to state action in adjudicating sexual misconduct. A university’s

   Title IX investigation into alleged sexual misconduct is separate and distinct from

   criminal adjudication of sexual misconduct, which is not supplanted by the university’s

   investigation. A university’s Title IX investigation involves university-specific policies

   and university-specific sanctions and, therefore, cannot “be fairly treated as that of the

   State itself.” Brentwood Academy, 531 U.S. at 295. See Docket No. 71-2 at 35-36, 39-

   40 (DU’s OEO procedures stating that once an investigation concludes, the OEO will

   “issue a letter of determination indicating whether or not a policy violation occurred” and

   providing a number of sanctions available in the event a violation did occur, ranging

   from a warning to dismissal from the university).

          The language of the DCL supports such a finding. The DCL repeatedly indicates

   that a Title IX investigation is not the equivalent of a criminal investigation. See, e.g.,

   Dear Colleague Letter at 10 (“[B]ecause the standards for criminal investigations are

   different, police investigations or reports are not determinative of whether sexual

   harassment or violence violates Title IX. Conduct may constitute unlawful sexual

   harassment under Title IX even if the police do not have sufficient evidence of a

   criminal violation. In addition, a criminal investigation into allegations of sexual violence

   does not relieve the school of its duty under Title IX to resolve complaints promptly and

                                                27
Case 1:17-cv-01962-PAB-KMT Document 95 Filed 08/20/19 USDC Colorado Page 28 of 30




   equitably.”). Indeed, Title IX is “a remedy Congress has deemed appropriate to make

   available despite knowing full well that state civil and criminal remedies exist.” Doe v.

   The Rector and Visitors of George Mason Univ., 179 F. Supp. 3d 583, 590, n.16 (E.D.

   Va. Apr. 14, 2016) (stating that a complainant’s redress for alleged sexual misconduct

   “is not limited to Title IX, as state criminal and civil remedies” are available). Courts in

   other districts have held that a university does not engage in a public function by

   disciplining its employees under university policies. See Collins v. Northwestern Univ.,

   164 F. Supp. 3d 1071, 1077 (N.D. Ill. 2016) (f inding that university’s human resources

   department did not act under color of state law when disciplining employees for

   university policy violations); cf. Woytowicz v. George Washington Univ., 327 F. Supp.

   3d 105, 116 (D.D.C. 2018) (finding that professor had failed to sufficiently allege that

   the university defendant had engaged in a traditionally exclusive governmental function

   by conducting Title IX investigation); see also Tsuruta v. Augustana Univ., 2015 WL

   5838602, at *2 (D.S.D. Oct. 7, 2015) (“The courts that have considered this issue

   appear to agree that private colleges are not state actors by virtue of their adoption of

   Title IX grievance procedures”) (citing cases). The same reasoning applies to a

   university disciplining its students. Because plaintiff cannot establish a genuine factual

   dispute as to whether DU is a state actor for purposes of the Fourteenth Amendment,

   defendants are entitled to summary judgment on plaintiff’s due process claim.

          C. State Law Claims

          Plaintiff’s remaining claims arise under state law. See Docket No. 3 at 55-59.

   Although the Court may exercise supplemental jurisdiction over state law claims if there



                                                28
Case 1:17-cv-01962-PAB-KMT Document 95 Filed 08/20/19 USDC Colorado Page 29 of 30




   is a jurisdictional basis for doing so, 28 U.S.C. § 1367(c)(3) provides that a district court

   “may decline to exercise supplemental jurisdiction over a claim . . . if . . . the district

   court has dismissed all claims over which it has original jurisdiction.” The Tenth Circuit

   has instructed that, “if federal claims are dismissed before trial, leaving only issues of

   state law,” courts should “decline to exercise pendent jurisdiction . . . absent compelling

   reasons to the contrary.” Brooks v. Gaenzle, 614 F.3d 1213, 1229-30 (10th Cir. 2010)

   (brackets, internal citations, and internal quotation marks omitted). This rule is

   consistent with “[n]otions of comity and federalism,” which “demand that a state court try

   its own lawsuits.” Id. at 1230 (quoting Ball v. Renner, 54 F.3d 664, 669 (10th Cir.

   1995)).

          Plaintiff does not argue that the Court should retain jurisdiction over his state law

   claims if his federal claims are dismissed, and the Court does not find any compelling

   reason to do so. Accordingly, plaintiff’s third, fourth, fifth, and sixth claims for relief will

   be dismissed without prejudice. See Thompson v. City of Shawnee, 464 F. App’x 720,

   726 (10th Cir. 2012) (unpublished) (holding that, when declining to exercise

   supplemental jurisdiction over state-law claims, court “had discretion either to remand

   the claims to the state court or to dismiss them”); see also Colo. Rev. Stat. § 13-80-111

   (permitting claims properly commenced within the statute of limitations to be re-filed if

   involuntarily dismissed because of lack of jurisdiction); Artis v. District of Columbia, 138

   S. Ct. 594, 598 (2018) (holding that 28 U.S.C. § 1367(d) tolls the statute of limitations

   for state law claims asserted under § 1367(a) during the pendency of the federal

   litigation in which such claims are brought and for thirty days following involuntary

   dismissal of those claims on jurisdictional grounds).

                                                  29
Case 1:17-cv-01962-PAB-KMT Document 95 Filed 08/20/19 USDC Colorado Page 30 of 30




   IV. CONCLUSION

          For these reasons, it is

          ORDERED that Defendants’ Unopposed Motion for Leave to Submit

   Supplemental Authority [Docket No. 93] is GRANTED. It is further

          ORDERED that Plaintiff’s Motion for Leave to Submit Supplemental Authority

   [Docket No. 94] is DENIED. It is further

          ORDERED that Plaintiff John Doe’s Motion for Partial Summary Judgment

   [Docket No. 70] is DENIED. It is further

          ORDERED that Defendants’ Motion for Summary Judgment [Docket No. 71] is

   GRANTED IN PART and DENIED IN PART. It is further

          ORDERED that plaintiff’s first and second claims for relief are dismissed with

   prejudice. It is further

          ORDERED that plaintiff’s third, fourth, fifth, and sixth claims for relief are

   dismissed without prejudice. It is further

          ORDERED that, within 14 days of the entry of this order, defendants may have

   their costs by filing a Bill of Costs with the Clerk of the Court. It is further

          ORDERED that this case is closed.


          DATED August 20, 2019.

                                                BY THE COURT:


                                                 s/Philip A. Brimmer
                                                PHILIP A. BRIMMER
                                                Chief United States District Judge


                                                  30
